DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed January 3, 2022.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin et al. (US Patent Application Pub. No.: US 2017/0324290 A1) in view of Ozaki et al. (Japanese Patent Document No.: JP 2007336646 A).

Ozaki et al. disclose an annular groove (reference numeral 37, see figure 11) on the outer circumferential surface of the rotor carrier (reference numeral 9, see figure 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the annular groove as disclosed by Ozaki et al. for the outer circumferential surface of Chamberlin et al. for improving the cooling efficiency of the device (see the English translation of Ozaki et al., page 4/11, last three paragraphs).  
For claim 2, Chamberlin et al. disclose the axially extending cylindrical section includes a first portion, a second portion and a third portion (reference numerals 49, 61, 59, see figure 1), with the second portion (reference numeral 61, see figure 1) being axially between the first portion and the third portion (see figure 1), but Chamberlin et al. however do not specifically disclose the annular groove being formed at the second portion.  Ozaki et al. further disclose the annular groove (reference numeral 37, see figure 11) being in a middle of the portion of the rotor carrier (reference numeral 9) carrying the rotor (reference numeral 10, see figure 11), and it would have been obvious .  

Claims 3, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin et al. in view of Ozaki et al. as applied to claim 2 above, and further in view of Huart et al. (US Patent No.: 7318403).
For claim 3, Chamberlin et al. in view of Ozaki et al. disclose the claimed invention except for the first portion, the second portion and the third portion being of approximately a same thickness.  Having a particular thickness for a rotor component would merely involve adjusting the thickness which is a known skill as exhibited by Huart et al. (reference numerals 46, 142, 148, see figures 4, 5, 6, 9), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the rotor component as disclosed by Huart et al. for the first, second, and third portions of Chamberlin et al. in view of Ozaki et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  
For claim 8, Chamberlin et al. in view of Ozaki et al. disclose the claimed invention except for the second portion extending radially inward further than the first portion and the third portion.  Having a portion extending radially inward is known in the art as exhibited by Huart et al. (reference numerals 46, 47, see figures 9, 13, 16), and it 
For claim 9, Chamberlin et al. disclose an inner circumferential surface of the second portion (reference numeral 61) including teeth or splines (see inner radial surface of portion 61, near reference numeral 64, see figure 1).  

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin et al. in view of Ozaki et al. as applied to claim 2 above, and further in view of Frait et al. (US Patent Application Pub. No.: US 2017/0122421 A1, hereinafter Frait ‘421).
For claim 4, Chamberlin et al. in view of Ozaki et al. disclose the claimed invention except for at least one of the first portion and the third portion including a notch formed in the outer circumferential surface, the notch non-rotatably connecting the rotor carrier to the rotor.  Having a notch portion in the outer surface is a known skill in the art as exhibited by Frait ‘421 (see figure 5, reference numeral 214), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the notch as disclosed by Frait ‘421 for the first portion and the third portion of Chamberlin et al. in view of Ozaki et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  

For claim 6, Chamberlin et al. in view of Ozaki et al. and Frait ‘421 disclose the claimed invention except for the notch being a plurality of notches and the at least one arc being a plurality of arcs, each of the first portion and the third portion including at least two of the plurality of notches and at least two of the plurality of arcs.  Frait ‘421 further disclose a plurality of notches (reference numeral 214) and a plurality of arcs (reference numeral 210, see figure 5), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the plurality of notches and arcs as disclosed by Frait ‘421 for the first and third portions of Chamberlin et al. in view of Ozaki et al. and Frait ‘421 for predictably providing desirable configurations for facilitating the proper functioning of the device.  
.  

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin et al. in view of Ozaki et al. as applied to claims 1 and 2 above, and further in view of Lindemann et al. (US Patent Application Pub. No.: US 2016/0105060 A1).
For claim 10, Chamberlin et al. in view of Ozaki et al. disclose the claimed invention except for the third portion forming a free end of the rotor carrier and the rotor carrier including a radially extending section adjoined to the first portion.  Lindemann et al. disclose a free end (reference numeral 106) and also a radially extending section (reference numeral 137, see figure 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the free end and the radially extending section as disclosed by Lindemann et al. for the third portion and the first portion of Chamberlin et al. in view of Ozaki et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  
For claim 11, Chamberlin et al. in view of Ozaki et al. disclose the hybrid module as explained for claim 1 except for a clutch including at least one clutch plate non-
For claim 12, Chamberlin et al. in view of Ozaki et al. and Lindemann et al. disclose the claimed invention except for the rotor carrier including a radially extending section at an axial end of the axially extending cylindrical section, the hybrid module further comprising a torque converter including a front cover, the rotor carrier being fixed to the torque converter by fasteners passing through the radially extending section of the rotor carrier.  Lindemann et al. further disclose the rotor carrier including a radially extending section (reference numeral 137) at an axial end of the axially extending cylindrical section (see figure 2), the hybrid module further comprising a torque converter (reference numeral 110) including a front cover (reference numeral 112, figure 2), the rotor carrier being fixed to the torque converter by fasteners (reference numeral 109) passing through the radially extending section of the rotor carrier (see figure 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the torque converter fixed to the rotor carrier by fasteners as disclosed by Lindemann et al. for the rotor carrier of Chamberlin 
For claim 13, Chamberlin et al. in view of Ozaki et al. and Lindemann et al. disclose the claimed invention except for an input shaft configured for connecting to the internal combustion engine, the clutch being configured for selectively connecting the torque converter to the input shaft or disconnecting the torque converter from the input shaft.  Lindemann et al. further disclose the input shaft (reference numeral 130) configured for connecting to the internal combustion engine (see figure 2, and paragraph [0026]), the clutch (reference numeral 135) being configured for selectively connecting the torque converter to the input shaft or disconnecting the torque converter from the input shaft (see paragraph [0026]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the input shaft and have the clutch configured for connecting the torque converter to the input shaft as disclosed by Lindemann et al. for the clutch and torque converter of Chamberlin et al. in view of Ozaki et al. and Lindemann et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin et al. (US Patent Application Pub. No.: US 2017/0324290 A1) in view of Ozaki et al. (Japanese Patent Document No.: JP 2007336646 A) and Won (US Patent Application Pub. No.: US 2017/0133896 A1).
For claim 21, Chamberlin et al. disclose the claimed invention comprising: a stator (reference numeral 18, figure 1); a rotor (reference numeral 70, figure 1) including 
Ozaki et al. disclose an annular groove (reference numeral 37, see figure 11) on the outer circumferential surface of the rotor carrier (reference numeral 9, see figure 11), and Won discloses the outer circumferential surface of the rotor carrier (reference numerals 220, 221) contacting an inner circumferential surface of at least one of the permanent magnet segments (reference numeral 210, see figures 1, 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the annular groove as disclosed by Ozaki et al. and also have the outer circumferential surface of the rotor carrier contacting an inner circumferential surface of at least one of the permanent magnet segments as disclosed by Won for the outer circumferential surface of Chamberlin et al. for improving the cooling efficiency of the device (see the English translation of Ozaki et al., page 4/11, last three paragraphs) and also for predictably providing desirable configuration for facilitating proper rotor assembly of the device.  
For claim 22, Chamberlin et al. disclose the claimed invention comprising: a stator (reference numeral 18, figure 1); a rotor (reference numeral 70, figure 1) including 
Ozaki et al. disclose an annular groove (reference numeral 37, see figure 11) on the outer circumferential surface of the rotor carrier (reference numeral 9, see figure 11).  Won discloses the outer circumferential surface of the rotor carrier (reference numerals 220, 221) being in contact with permanent magnet segments (reference numeral 210, figures 1, 5), and when the annular groove of Ozaki et al. is applied to the outer circumferential surface of Won this would disclose the annular groove forming a gap for fluid to flow in contact with an inner circumferential surface of at least one of the permanent magnet segments.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the annular groove as disclosed by Ozaki et al. and also have the permanent magnets segments as disclosed by Won so that the outer circumferential surface would have the annular groove forming a gap for fluid to flow in contact with an inner circumferential surface of at least one of the permanent magnet segments for Chamberlin et al. for improving the cooling efficiency of the device (see the English translation of Ozaki et al., page 4/11, last three paragraphs) and also 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALEX W MOK/Primary Examiner, Art Unit 2834